Citation Nr: 1416366	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-37 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a distal fibula fracture, right ankle. 

2. Entitlement to a rating in excess of 10 percent for residuals of a left ankle sprain. 

3. Entitlement to service connection for a Tailor's bunion, bilateral foot condition, to include as secondary to a service-connected disability. 

4. Entitlement to service connection for plantar fasciitis, to include as secondary to a service-connected disability. 

5. Whether there was clear and unmistakable error (CUE) in a May 2, 2005 rating decision that denied service connection for dermatitis. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to December 1991, and from January 1991 to September 1992. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2008 and June 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The July 2008 rating decision denied the claims for increased ratings for residuals of a distal fibula fracture and a left ankle sprains, and service connection for a Tailor's bunion and plantar fasciitis, including on a secondary basis. Those ratings were continued in a July 2008 RO decision. In June 2011, the RO determined that revision was not warranted in a May 2, 2005 rating decision that had denied service connection for dermatitis. 

In July 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), a transcript of which is of record. The Veteran submitted additional evidence to the Board at the July 2013 hearing, and also in September 2013, a waiving RO consideration of that evidence on both occasions. 38 C.F.R. § 20.1304 (2013). 

The issues of increased ratings for a distal fibula fracture and left ankle sprain disabilities, and service connection for a Tailor's bunion and plantar fasciitis, both including on a secondary basis, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT

1. Service connection for a skin disorder was denied in a May 2, 2005 RO decision; the Veteran disagreed with the rating decision, but a substantive appeal was not filed. 

2. The May 2, 2005 RO decision was supported by the evidence then of record, and the applicable statutory and regulatory provisions existing at that time were not ignored or incorrectly applied, there was no CUE. 


CONCLUSIONS OF LAW

1. The May 2, 2005 RO decision that denied entitlement to service connection for skin disorder is a final and binding decision that was not appealed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013). 

2. There was no CUE in the May 2, 2005 RO decision that denied entitlement to service connection for skin disorder. 38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.400(b)(2)(i) (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA's duties to notify and assist do not apply to CUE claims such as here regarding whether there was CUE in the RO's May 2, 2005 rating decision. See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc). While CUE, when demonstrated, will result in reversal or revision of a prior final and binding decision on a claim for benefits, it is not by itself a claim for benefits. 

II. CUE 

The Veteran has alleged CUE in a May 2005 rating decision which denied service connection for a skin disorder. The Veteran disagreed with the rating decision in August 2005, but he did not file an appeal and it became final. See 38 U.S.C.A. § 7105. The May 2, 2005 rating decision may be revised only upon a showing that it was clearly and unmistakably erroneous. See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a)0, "[a] decision of a duly constituted rating agency... shall be final and binding... based on evidence on file at the time and shall not be subject to revision on the same factual basis." See also 38 U.S.C.A. § 5108. An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. See also 38 U.S.C.A. § 210(c), 7103. 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE. CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision." Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000). 

It has been held that CUE is a very specific and rare kind of 'error'' It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313. 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). A failure in the duty to assist does not establish CUE. See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision. In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence. Crippen v. Brown, 9 Vet. App. 412 (1996). 

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision. See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). The mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). 

So in this case, the Veteran must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue. Such a determination must be based on the record and the law that existed at the time of that rating decision. Eddy v. Brown, 9 Vet. App. 52 (1996). Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a). For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. Id. 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the May 2, 2005 rating decision. 38 C.F.R. § 3.105. 

The Veteran claims that there was clear and unmistakable error in the May 2, 2005 rating denial of service for claimed dermatitis or a skin disability due to CARC paint that he was exposed to during service. He asserts that information that was part of the file and available for review by a VA examiner in April 2005, namely a "Material Safety Data Sheet" concerning CARC paint which the examiner indicated she was unable to locate, was necessary for a proper medical opinion on the matter of determining etiology of his claimed skin disorder. 

The May 2, 2005 rating decision reopened the Veteran's claim for service connection for a skin disorder, that had been previously denied by the RO in March 2004. Although it appears that the Veteran's complete service treatment records (STR) were initially unavailable, in an associated June 2006 de novo readjudication it is clear that the Veteran's complete available STRs were considered at the time.  See also June 2006 statement of the case. Also, based on the submission of supporting evidence, it was conceded by the RO that the Veteran was exposed to Chemical Agent Resistant Coating (CARC) paint while in service in Southwest Asia during the Gulf War. 

In September and November 2004, the Veteran submitted lay statements asserting that his claimed skin disorder was related to CARC paint exposure he sustained during his military service. The evidence he submitted also included military documentation regarding the monitoring of the use of CARC paint during operations by troops. A document dated in May 1991 titled, " Physical Examinations and Medical Monitoring of Troops Conducting CARC Painting" was submitted. That document acknowledged the hazardous nature of CARC paint and detailed medical monitoring for those using CARC paint. A July 2000 final report from the Department of Defense titled, "Environmental Exposure Report Chemical Agent Resistant Coating (CARC) was also submitted. The report focused on the use of CARC in Kuwait and the possible health effects. The Veteran also submitted other documentation in support of his claim, including previous favorable Board decisions addressing dermatitis and CARC exposure. 

In an April 2005 VA medical examination for scars, the examiner was requested to provide a medical opinion on whether it was as least as likely as not that the Veteran's inactive dermatitis, noted on a 1997 VA examination in 1997, was related to in-service exposure to CARC paint. The VA examiner reviewed the documentation mentioned above that had been provided by the Veteran in support of his claim. The VA physician also reported that that she was unable to find any Material Safety Data Sheets, concerning CARC paint that had been mentioned. The diagnosis was Keratosis Pilaris; no findings of dermatitis on today's examination. It was opined that the cause of the keratosis pilaris was unknown, and that given that there was no skin condition occurring within 18 months after last usage of CARC paint, it is not as least as likely as not that any subsequent dermatitis was due to in-service usage to CARC paint.  

After reopening and reconsidering the claim, the RO determined that the evidence did not show the Veteran had a skin condition that was incurred in or aggravated by his military service. The RO found that while the Veteran was exposed to CARC paint, the evidence did not show that he had a skin condition which was due to CARC paint, and that the recent VA examination did not show dermatitis. 

The Veteran notified the Veteran of the rating denial of service connection for a skin disorder contemporaneously. The Veteran disagreed with the decision in August 2005, and, as noted, statement of the case was issued in June 2006. However, a substantive appeal was not filed. 

Analysis

In May 2005, just as it does now, service connection meant that the facts, shown by the evidence, established that a particular disease or injury resulting in disability was incurred coincident with active military, naval, or air service, or, if preexisting such service, was aggravated therein. 38 U.S.C. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004). 

For the showing of chronic disease in service there was required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease identity had been established, there was no requirement of evidentiary showing of continuity. Continuity of symptomatology was required only where the condition noted during service (or in the presumptive period) was not, in fact, shown to be chronic or where the diagnosis of chronicity could be legitimately questioned. When the fact of chronicity in service was not adequately supported, then a showing of continuity after discharge was required to support the claim. 38 C.F.R. § 3.303(b) (2004). Even if the disease at issue was initially diagnosed after the veteran's discharge from service, service connection could still be granted when all of the evidence established that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

The evidence at the time of the May 2, 2005 rating, in conjunction with the pertinent laws and regulations in effect at that time, shows that there was a basis for the denial of service connection for a skin disability by the RO. The Veteran had claimed that he had a skin disorder that was due to exposure to CARC paint, a result of his occupational duties during service. He asserts now that there was clear and unmistakable error in that rating since a VA examiner in April 2005 did not consider "Material Safety Data Sheets" that were available, although the examiner indicated in the examination report that those data sheets were not found. 

The Veteran states that those data sheets, used by the military, are for cataloging information on chemicals, and include instructions for the safe use and handling of hazardous materials. There is no indication that the data sheets were or are part of the record then, and it is apparent they were not utilized by the VA examiner in April 2005. The VA examiner had been requested to render a medical opinion regarding the etiology of the Veteran's claimed skin disorder. Further, and after reviewing the record, including material submitted by the Veteran regarding CARC paint, the examiner concluded that the cause of the skin disorder that was shown, keratosis pilaris, was unknown, and that since no skin condition occurred within 18 months after last usage of CARC paint, a skin disorder was not as least as likely related to in-service usage to CARC paint. While use of those data sheets indeed may have been helpful to gauge proper safety standards for hazardous materials such as CARC paint, there is no indication that they would affect a basis of service connection, namely establishing the etiology of any claimed skin disorder as related to the Veteran's military service. An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error. Eddy v. Brown, 9 Vet. App. 52, 54 (1996). And it is not apparent that review of those sheets would have manifestly changed the outcome of the case.

Although the RO did not cite to all of the pertinent laws and regulations, this is not in itself evidence that the RO did not properly apply the regulation. The absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered. VAOPGCPREC 6-92 at para 6 (Mar. 6, 1992). Failure to discuss regulations does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued. Crippen, 9 Vet. App. at 421. 

To the extent that the Veteran may contend that the evidence was improperly weighed, i.e., his statements that his claimed skin disorder originated in service and continued, were not adequately considered, there must be more than a simple disagreement as to how the facts were weighed or evaluated. This allegation cannot rise to the stringent definition of CUE. See Damrel; see also Luallen v. Brown, 8 Vet. App. 92, 94 (1996). 

In this case, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made. In May 2, 2005, the RO considered the evidence at the time, including the VA examiner's opinion that the Veteran's claimed skin disorder was not likely due to CARC. There was no medical evidence to the contrary. Those favorable Board decisions are not considered precedent for VA purposes. 

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the May 2, 2005 rating decision which denied service connection for a skin disorder. 



ORDER

There was no CUE in a May 2, 2005 rating decision which denied service connection for a skin disorder, and the appeal as to this issue is denied. 



REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

Among the Veteran claims is service connection for plantar fasciitis due to the service-connected right ankle residuals of a distal fibula fracture disorder, and also service connection for a Tailor's bunion secondary to the service-connected residuals of a left ankle sprain. In April 2008 a VA medical examination of the feet was performed for a medical nexus opinion to address the relationship if any between the Veteran's service-connected disabilities and his claimed right and left foot disorders. 

The examiner reported that the claims folder had been reviewed, including a statement from a private podiatrist who in 1997 had diagnosed a mild Tailor's bunion on the right foot. The VA clinician stated that the Veteran's history and complaints were compatible with plantar fasciitis, but a Tailors' bunion was not found. The examiner stated that he was unable to propose a correlation between the Veteran's plantar fasciitis and right fifth metatarsal pain with a rather benign avulsion fracture and left ankle sprain that occurred in the 1990's. 

Since that April 2008 VA medical examination, private podiatry records have been associated with the claims folder. In a May 2009 statement, a private podiatrist reported that the Veteran had bilateral ankle instability and a Tailors bunion on the right foot. In August 2013 ankle and foot medical examination reports, a private podiatrist again reported a Tailor's bunion on the right hallux, and plantar fasciitis stated as caused by or due to ankle strain/sprain. 

There appears to be controversy pertaining to the existence of a Tailor's bunion on the right since in April 2008 a VA examiner reported that there was no such disability, and private records before and since then have diagnosed a Tailor's bunion. It has also been suggested that the Veteran's bilateral ankle problems have caused the reported Tailor's bunion along with bilateral plantar fasciitis. 

The VA medical examiner in April 2008, opined that there was no "correlation" between the bilateral plantar fasciitis and foot pain and the service connected residuals of a distal fibula fracture, right ankle and left ankle disorder. The word "correlation" used in this context appears cursory at best when considering whether there was a secondary service connection relationship, and it does not specifically address aggravation of a nonservice-connected disability by a service-connected disease or injury. Id. Additionally, the controversy concerning the existence of a Tailor's bunion on the right and its relationship if any to the Veteran's military service or a service-connected disability has not been addressed from a clinical standpoint. 

As such, the Board finds it is appropriate to remand for a new VA examination and medical opinion concerning the etiology of the Veteran's claimed Tailor's bunion, and plantar fasciitis. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 38 C.F.R. § 3.310(a) and (b); see also Allen, 7 Vet. App. at 448. 

As for the claims for higher ratings for the service-connected residuals of a distal fibula fracture of the right ankle, and residuals of a left ankle sprain, in August 2013 VA ankle and foot disability evaluation forms completed by a private podiatrist were received. The results from the questionnaires appear to indicate some increased functionality, disablement, and symptoms related to the Veteran's right and left ankles, including a report of ankylosis on the right. The last VA medical compensation examination of the feet and ankles was in April 2008, approximately 6 years ago. In light of these reports of increased symptoms and functionality of the right and left ankles, the Veteran needs to be reexamined to reassess the severity of his. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an orthopedic examination by a medical provider who has not previously examined him to determine the etiology of his current bilateral foot disorders claimed as a Tailor's bunion, bilateral foot condition, and plantar fasciitis. 

The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiners for the pertinent medical and other histories. Also, all necessary diagnostic testing and evaluation should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide opinions as to the following: 

(a) the examiner is requested to reconcile and address the medical discrepancy or controversy pertaining to a Tailor's bunion, because between 2007 and 2013 private podiatrists have reported and diagnosed a Tailor's bunion on the right, and a VA examiner in an April 2008 examination report indicated there was no Tailor's bunion. 

(b) the likelihood (very likely, as likely as not, or unlikely) that any current foot or bilateral foot disorder, including but not limited to a Tailor's bunion and plantar fasciitis, began during the Veteran's active military service from October 1989 to December 1991, and from January 1991 to September 1992, or is otherwise related to any disease, event, or injury during his service. 

(c) if not attributed to service, the likelihood (very likely, as likely as not, or unlikely) that any current foot or bilateral foot disorder was caused by or is proximately due to the Veteran's service-connected residuals of a distal fibula fracture of the right ankle or residuals of a left ankle sprain. 

(d) if not proximately caused by service-connected disabilities, the likelihood (very likely, as likely as not, or unlikely) that any current foot or bilateral foot disability, alternatively was aggravated (permanently worsened) by the service-connected residuals of a distal fibula fracture of the right ankle or left ankle sprain. If it is determined there has been aggravation, please also state, to the extent possible, the baseline level of severity of the hypertension before the aggravation. 

The examiner must provide a comprehensive report of the findings, including complete rationales for all opinions expressed and conclusions reached, if necessary citing the objective medical findings leading to the opinions and conclusions. 

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his residuals of a distal fibula fracture of the right ankle, and left ankle strain disabilities. Sufficient evaluations should be scheduled to evaluate the distal fibula residuals of the right ankle and left ankle symptomatology. All indicated testing and studies must be performed and all clinical findings reported in detail and correlated to a specific diagnosis. 

The examiner should also identify any objective evidence of pain and attempt to assess the extent of any pain, including insofar as it affect the functioning of the Veteran's left and right legs and ankles. To this end, the extent of any incoordination, weakened movement and premature or excess fatigability on use, including prolonged repeated use or during "flare ups", should be described. The examiner should also comment as to whether there is evidence of associated ankylosis of either ankle. 

The claims file, including a complete copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination for the pertinent history of these disabilities. 

It is essential the examiner discuss the underlying medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file. 

3. Then readjudicate these claims in light of this and all other additional evidence. If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


